Citation Nr: 1755925	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  11-15 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Counsel


INTRODUCTION

The Veteran served on active duty from March 1975 to September 1994.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, on behalf of the RO in Cleveland, Ohio.  The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in September 2011.  A transcript of that hearing is of record.  This matter was previously remanded by the Board for additional development in March 2014 and February 2017.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, additional remand is required in this claim.  The March 2014 remand found April and May 2009 examination opinions to be inadequate because they concluded that it was impossible without resorting to speculation to determine exactly how much of the degenerative joint disease in the Veteran's spine is related to service-connected lumbar strain and what is related to nonservice-connected traumatic fractures.  The March 2014 remand noted that the salient question to be answered is not how much of, but whether it is at least as likely as not that any current lumbar spine disability is attributable to the Veteran's active duty.  The February 2017 remand found that an April 2014 examination report and July 2015 addendum were inadequate because the examiner briefly acknowledged that the Veteran had ongoing complaints of back pain during service but focused the rest of the opinion on the period of time after a post-service 2003 injury.  The examiner failed to discuss the Veteran's ongoing complaints of back pain following service.  

Unfortunately, the May 2017 examination continues to be inadequate in its discussion of the Veteran's post-service back pain.  Although the Board appreciates the comprehensive list of relevant medical treatment at the beginning of the examination report, including multiple complaints of back pain after service but before the 2003 post-service accident, the examiner's etiological opinion does not discuss this post-service treatment.  Instead, the medical history contained in the examiner's negative opinion and rationale skips from a normal spine notation in the May 1994 separation examination to the May 2003 accident resulting in fractures from L1 to L3.  The examiner points to mild osteoarthritic changes at one spinal level noted in May 2003 as most likely related to age-related degenerative change and chronic repetitive use over a lifetime rather than a remote back strain during service, and also attributes the condition to the 2003 fall and back injury.  The examiner concluded that the Veteran's in-service back strain resolved without residuals.  

The Veteran's argument is not that he had a single in-service back strain that he believes caused his current back disability, but rather that repeated heavy lifting resulted in back pain throughout his military service, and has caused his present-day disability.  The Veteran served in the military for nearly twenty years, and the repeated heavy lifting alleged by the Veteran seems similar to the long-term chronic repetitive use that the examiner indicated might result in degenerative changes.  The Veteran's assertion of ongoing back pain throughout service is supported by the Veteran's STRs, which contain multiple notations of back pain, at times attributed to a specific incident and at times without any clear incident causing the pain.  A February 1991 treatment note in the Veteran's STRs specifically refers to the Veteran's back pain as a reoccurring problem.  The Veteran has also submitted statements from individuals who worked with him in service and observed ongoing lower back problems such that he had trouble standing up after crouching or performing the heavy lifting associated with his work.  The Veteran's private treatment records indicate that he sought treatment on multiple occasions for lower back pain after service, both prior to and after the 2003 fall and injury.  This treatment must be discussed in the examiner's opinion and rationale.  



Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate VA clinician who has not provided an opinion in this matter before.  After reviewing the claims file, the clinician is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a lumbar spine disability that is caused by service, to include repeated heavy lifting throughout his nineteen years of service with the military occupational specialty (MOS) of heating, ventilation, air conditioning, and refrigeration journeyman.  

The clinician is advised that the Veteran's STRs contain multiple notations of back pain, including a February 1991 treatment note referring to the Veteran's back pain as a reoccurring problem, although he denied recurring back pain in his May 1994 report of medical history and was found to have a normal spine in his May 1994 separation examination.  The clinician is also advised that the Veteran has submitted letters from service members who observed the Veteran to have ongoing back pain in service such that he needed assistance to stand up after working in tight spaces or was unable to complete jobs requiring heavy lifting.  Although the Veteran did not discuss low back pain in a July 1996 note for neck and shoulder pain, he did seek private treatment for general back stiffness in October 1996, and rated low back pain as 2 out of 10.  He reported low back pain or stiffness on multiple occasions after service but prior to 2003.  In May 2003, he suffered a significant fall and sustained spinal fractures.  

The clinician's opinion must be supported by a complete rationale, and must discuss the Veteran's report of recurring back pain due to repeated heavy lifting in service, including back pain after service but before the 2003 injury.

2. After completing the above development, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




